Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: a. Registration Statement (Form S-8 No. 333-145390), and b. Registration Statement (Form S-3 No. 333-157663); of our report dated March 4, 2011, with respect to the consolidated financial statements of Eagle Bulk Shipping Inc., included in this Annual Report (Form 10-K) of Eagle Bulk Shipping Inc. for the year ended December 31, 2011. /s/ Ernst & Young LLP New York, New York March 15, 2012
